Citation Nr: 1235416	
Decision Date: 10/12/12    Archive Date: 10/17/12	

DOCKET NO.  06-34 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for Meniere's syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from July 1966 to April 1969.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision of the VARO in Hartford, Connecticut, that denied entitlement to the benefit sought.  

The case was previously before the Board in December 2009 at which time service connection for Meniere's syndrome was denied.  The Veteran and his representative then appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in October 2011, the Court set aside the December 2009 denial action and remanded the matter for further proceedings consistent with the opinion.  The Board then referred the case to the Veterans Health Administration of VA for a medical opinion and one was obtained in June 2012.  The opinion has been associated with the claims folder and has been reviewed.  


FINDING OF FACT

Any current Meniere's syndrome is not related to the Veteran's active service or to his service connected tinnitus or hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for Meniere's syndrome are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duty to notify and assist claimants in developing information and evidence necessary to substantiate a claim.  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  

The Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has been informed of what evidence is required to substantiate his claim and has been informed as to his and VA's respective duties for obtaining evidence in various letters over the years of this appeal.  As recently as July 2012, the Veteran was provided with a copy of the medical expert opinion from an otolaryngologist at a VA medical facility.  He was given 60 days from that date in July to review the medical opinion and send any additional evidence or argument he wanted.  In a response form dated in July 2012, he indicated that he had no further argument or evidence to submit and wanted the Board to immediately proceed with adjudication of his appeal.  The Board notes that VA has had three separate physicians review the claims file for the purpose of expressing an opinion as to the etiology of the Veteran's Meniere's syndrome.  

In view of the foregoing, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is, therefore, ready for consideration on the merits at this time.  

Pertinent Legal Criteria

Service connection may be granted for disability which is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303 (d).  

With chronic disease shown as such in service (or within a presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. §§ 3.303 (b).  

Establishing service connection generally requires competent evidence of three things:  1) a current disability; 2) inservice incurrence or aggravation of a disease or injury, and 3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); See also Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing:  1) that a condition was noted during service; 2) post service continuity of symptomatology; and 3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303 (b).  

As provided by 38 U.S.C.A. § 1154 (a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under Section 1154 (a), lay evidence can be competent and sufficient to establish a diagnosis of the condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis when a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires that there is evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each in resolving each such issue shall be to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzalez v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

A review of the record revealed that service connection is in effect for several disabilities, including tinnitus, rated as 10 percent disabling, and high frequency hearing loss, rated as noncompensably disabling.  

A review of the service treatment records reflects that the Veteran was seen on one occasion in early January 1969 for an infection of the ears.  He complained of severe pain and loss of hearing.  Following examination he was given an impression of otitis media.  A few days later in January 1969 he stated the ears still occasionally were "popping" on him.  He was to continue to take Actifed and was to return in two weeks.  

When he returned at the end of January 1969 for a check of the ears, he was still complaining of a "popping" sensation.  The left tympanic membrane was mobile with normal light reflects.  The right tympanic membrane was still slightly dull and immobile.  It was noted he had been on a decongestant on a consistent basis for the past three weeks.  

When seen in mid February 1969 in an ear, nose and throat clinic consultation, he was given an impression of resolving otitis media.  Notation was made that audiometric testing results showed mild high frequency hearing loss.  

At the time of separation examination in March 1969, there were no complaints or findings indicative of the presence of a disability involving the ears.  

The post service evidence includes the report of a special ear examination accorded the Veteran in May 1970.  The Veteran complained of an intermittent "stuffed feeling" in both ears since August 1967.  He reported having undergone a great deal of combat rifle firing.  Clinical examination of the ears showed both external canals were clear and there was no discharge.  There was mild retraction and slight thinning of both ear drums.  The examiner stated that X-ray studies showed both mastoids were small, with mixed small and medium-sized cells.  However, the radiologist gave an X-ray diagnosis of normal mastoids.  The individual who conducted the examination gave a pertinent opinion of "residuals, bilateral, mild of previous middle ear inflammation, not active at time of examination."  

Subsequent post service medical evidence includes VA outpatient records showing the Veteran was seen for complaints of dizziness on one occasion in January 1975 and again in May 1976.  An assessment in May 1976 was made of dizziness of questionable etiology.  

VA treatment notes dated in September 1996 show that the Veteran was again was seen for complaint of dizziness.  He reported that the first incident was in Korea in 1968 following his having an ear infection.  

VA neurology consultation in November 1996 reflected a diagnosis of vertigo with an uncertain etiology, but probably reported as due to peripheral abnormalities.  

In May 2005, an otolaryngology resident at VA referred to the possibility of the Veteran having Meniere's syndrome after he reported recurrent symptoms of vertigo, difficulty hearing, and tinnitus.  A followup notation dated in August 2005, however, reflected that in the absence of magnetic resonance imaging and electronystagmogram findings, and audiometric results not consistent with Meniere's disease, the examiner was unsure of the cause of the Veteran's symptoms.
A neurology resident noted in October 2005 that episodic hearing loss/tinnitus/ear fullness were all consistent with Meniere's disease, and that this was also not excluded by normal electronystagmogram testing.  The Veteran at that time had a normal neurological examination consistent with the normal magnetic resonance imaging findings.  The neurology resident referred to likely Meniere's disease (but noted this with a question mark.  He deferred further therapy to the ear, nose, and throat clinic.  

In December 2005, a VA physician reviewed the Veteran's medical records and noted the Veteran had a 30 year plus history of on and off symptoms of dizziness and tinnitus, and also with gradual hearing loss.  The Veteran stated that ever since the 1970's, he had off and on episodes of dizziness which he described as feeling off balance like he was going to fall.  He denied lightheadedness, denied room spinning, denied any loss of consciousness, and denied vision change or double vision.  He stated that it was accompanied by nausea and occasional vomiting.  Reference was made to a number of studies including magnetic resonance imaging and electronystagmogram testing referred to above.  Following review of the file, the examiner stated the Veteran "has had extensive workup which did not reveal any other cause of his sx of hearing loss, tinnitus and vertigo/dizziness.  Therefore, it is at least as likely as not that his SC hearing loss and tinnitus stem from Meniere's disease."  

In November 2006 another VA physician reviewed the claims file for the purpose of providing an opinion as to the likelihood that the Veteran's current Meniere's-type symptoms were incurred during or otherwise related to his military service, including his in service episode of otitis media.  He made reference to review of the service treatment records and the audiogram testing done in August 1970.  The physician acknowledged the Veteran had acute otitis media in service and stated the records show this as likely as not resolved by the time of discharge.  He noted "may be important as chronic otitis media has been associated with development of an endolymphatic hydrops associated with Meniere's disease."  The examiner noted that while the Veteran reported hearing loss in service and subsequent tinnitus, which he stated were symptoms of Meniere's disease, the Veteran did not have vertigo presentation during service.  He added that the 1970 audiogram studies did not support low frequency hearing loss and indicated that by August 1970 the Veteran had normal hearing threshold with 2000 Hertz in the left ear and 4000 in the right.  He indicated that the main pattern shown in the 1970 PTA was consistent with noise-induced hearing loss with the classic 4000 "notch" and improvement at 8000 Hertz 20 decibels.  As to the likelihood that the current Meniere's-type symptoms were incurred during or were otherwise related to service, included the inservice episode of otitis media, it was the physician's opinion that "it is less likely that the acute severe otitis media incurred during the service is related to the current Meniere's disease."  The physician added that "it is difficult to ascertain the onset of Meniere's disease in this Veteran but at least of 8/30/1970 there was no compelling evidence that he had Meniere's disease.  Therefore it is more likely that the Meniere's disease was acquired post service."

Most recently, the case was referred to an otolaryngologist at a VA medical facility.  In June 2012, in response to the question as whether it is at least as likely as not that the Veteran's Meniere's disease is attributable in any way to his active service or is otherwise related to his service-connected hearing loss and/or tinnitus, the specialist answered as follows:  

Medical opinion:  No.  The patient's complaints during the service years of intermittent difficulty hearing with tinnitus in the absence of vertigo or objective audiometric evidence of fluctuating or progressive low frequency hearing loss would support the diagnosis of noise-induced hearing loss only.  It is therefore unlikely that this patient's Meniere's disease-like symptoms were related to service-connected hearing loss and/or tinnitus.  

As for the question of whether the appellant's Meniere's disease-like symptoms were the result of his isolated episode of otitis media in 1969, there is no evidence at the time of discharge in April 1969 of any abnormal ear findings suggesting persistent or chronic otitis media which has been considered a possible cause of Meniere's disease.  Radiographic evaluation of the temporal bones in 1970 showed no evidence of mastoid disease and audiometric testing showed hearing "within normal limits except for some loss at the 4000 frequency."  It is thus unlikely, that this one isolated episode of otitis media which appears to have resolved had any association with the development of Meniere's disease-like symptoms.  

With regard to the question as to whether it is at least as likely as not that the tinnitus and hearing loss found to be related to service were the early symptoms of the onset of Meniere's disease, the otolaryngologist stated:  

No.  At the time of discharge in April 1969, there was no compelling evidence to support the diagnosis of Meniere's disease.  A post discharge audiometric evaluation on August 31, 1970 demonstrated that he did have a 20 decibel sensorineural loss AD at 4000 Hertz and a 45 decibel sensorineural hearing loss AS at 4000 Hertz (similar to audiogram in 1966) with "above normal" hearing thresholds of minus five to minus 10 decibel hearing in the lower frequencies (SRT four decibels AD, 10 decibels AS and 96% DISC AU) all consistent with noise-induced hearing loss.  The fact that there was no reports of episodic fluctuations in low frequency hearing loss, no associated paroxysms of vertigo or imbalance with or without nausea or vomiting, no sound discrimination deterioration, and no associated symptoms of aural fullness or pressure, it is unlikely that the tinnitus and hearing loss related to service were early manifestations of Meniere's disease but would support the diagnosis of early noise-induced hearing loss.  

Based on the foregoing, the Board finds that the Veteran does not have Meniere's disease that manifested in service or for years following service discharge.  There are three medical opinions of record as to the etiology of the Veteran's Meniere's disease, two being against the claim and one being in favor of the Veteran's claim.  It is the Board's responsibility to evaluate the probative value of all medical and lay evidence or record.  See Owens v. Brown, 7 Vet. App 429, (1995); Gabrielson v. Brown, 7 Vet. App. 36, (1994).  As is true with any piece of evidence, the credibility and weight to be assigned to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In Guerrieri the Court noted that the probative value of medical evidence is based on the medical expert's personal observation of the patient, the physician's knowledge and skill in utilizing the data, and the medical conclusion that the physician reaches.  

Based on this review, the Board finds that the medical opinion evidence against a relationship between currently diagnosed Meniere's disease and the Veteran's service is of greater probative weight than the opinion evidence in favor of such relationship, because of the more thorough reasoning of those opinions.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 304 (2008) (most of the probative value of medical opinion comes from its reasoning).  

The examiner who provided the opinion in December 2005 did not address the question as to whether it is more likely that Meniere's syndrome was initially manifested during the Veteran's active military service.  She indicated that the Veteran was in receipt of service connection for hearing loss and for tinnitus.  Noting that recent medical findings did not provide another etiology to explain the Veteran's hearing loss and tinnitus symptoms, she opined "it is at least as likely as not" that the Veteran's service-connected hearing loss and tinnitus "stem from Meniere's disease."  The opinion from the VA physician who reviewed the entire claims file in November 2006 is more probative.  That individual reviewed the entire claims file and provided a detailed scientific explanation for his determination that at the time of separation from service there was no "compelling evidence" that the Veteran had Meniere's disease and added "it is more likely than not that the Meniere's disease was acquired post-service."  That physician opined that the inservice audiogram results were more consistent with noise exposure and that the service treatment records did not reflect Meniere's symptoms of vertigo and low frequency hearing loss.  The physician in early 2006 reviewed the entire timeline of the Veteran's ear, nose, and throat symptoms during service and immediately after separation from service. 

Of even more probative value is the review of the file from the chief of the otolaryngology at a VA medical center.  That individual indicated in June 2012 that he looked at the Veteran's service treatment records and believed that it was unlikely that the Veteran's Meniere's disease-like symptoms were related to either the service-connected hearing loss or the service-connected tinnitus.  That individual acknowledged the Veteran was seen on one occasion in service for otitis media, but noted that there was no evidence of the presence of otitis media at the time of separation examination.  He also referred to X-ray studies of the temporal bones in 1970 showing no evidence of mastoid disease and audiometric testing at that time showing hearing was within normal limits except for some loss at the 4000 Hertz frequency.  He therefore opined that there was just one isolated episode of otitis media in service which cleared and resolved without any residual impairment, and that it was unlikely that it had any association with the development of Meniere's disease-like symptoms.  As to whether or not the service connected tinnitus and hearing loss might be related in any way to the onset of the Veteran's Meniere's disease, the otolaryngologist noted that at the time of discharge examination in 1969 there was no compelling evidence to support the diagnosis of Meniere's disease.  He referred to the audiometric evaluation in August 1970 was consistent with noise-induced hearing loss.  He referred to the fact that the evidence did not show reports of episodic fluctuations in low frequency hearing loss, did not show associated paroxysms of vertigo or imbalance with or without nausea or vomiting, did not show sound discrimination deterioration, did not show associated symptoms of aural fullness or pressure and opined that it was "unlikely" that the service-connected disorders were early manifestations of Meniere's disease.  

The Board has given due consideration to the lay statements of the Veteran and his representative.  As noted, the Veteran is competent to testify as to problems with his ears in service and the Board finds his testimony is credible.  However, whether the symptoms he experienced were indicative of Meniere's disease is a matter as to which Courts have found lay testimony is not competent.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In that case, it was indicated that "sometimes the lay person will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, if it were cancer."  Jandreau, 492 F. 3d at 1377, Note 4.  The Veteran does not contend that he is relating an opinion by a physician.  Also, he is not contending that he has any medical training himself.  Establishing the etiology of Meniere's disease, particularly as here, many years removed from the time of the Veteran's active service, is not a simple matter that is capable of lay observation.  Accordingly, the statements of the Veteran and his representative that he has Meniere's disease  related to service or in the alternative related to his service-connected hearing loss and tinnitus, are not competent.  The Veteran finds that the probative value of the general assertions by the Veteran and his representative and the one favorable opinion by the 2005 physician are outweighed by the more specific, reasoned opinions of the 2006 VA physician and the 2012 VA otolaryngologist.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for Meniere's disease under any theory.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).  



ORDER

Service connection for Meniere's disease is denied.  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


